

Exhibit 10.1


Amended and Restated Employment Agreement with
Dr. William A. Carter dated July 15 2010


AMENDED EMPLOYMENT AGREEMENT


THIS AMENDED EMPLOYMENT AGREEMENT (the “Agreement”) was made and entered into as
of this 11th day of June 2010, between HEMISPHERX BIOPHARMA, INC., a Delaware
corporation (the “Company”), and Dr. William Carter of Tavernier, Florida (the
“Employee” or “Dr. Carter”) and amended on July 15, 2010.


WHEREAS, the  Company desires to employ Dr. Carter as its Chief  Executive
Officer and Chairman of its Board of  Directors;


WHEREAS,  the Employee and the Company wish to state the terms and conditions of
the Agreement herein;


NOW, THEREFORE, the Company and the Employee hereby agree as follows:


1.        Duties of Employee.  The Employee shall, during the Employment Period
(as defined below), be designated as the Chief Executive Officer and Chairman of
the Board of the Company.  In the Employee's capacity as such, he shall perform
such duties and functions for the Company as are customarily performed in
corporations of a similar size in the medical research field. Company
acknowledges that Carter has other business interests which may, from time to
time, require his time and attention.  Carter may continue such business
interests not inconsistent with his Chief Executive Officer and Chairman of the
Board duties.


Employee shall serve on the Board of Directors of the Company and, when
designated, its affiliates and subsidiaries, providing Employee receives those
director’s fees at the highest rate then being paid to any other member of the
board compensated for services as a director. This obligation shall be
retroactive to January 1, 2010.


2.        Term.  This Agreement shall commence on, June 15, 2010 and shall
terminate on December 31, 2015 (the "Initial Termination Date") unless sooner
terminated in accordance with Section 5 hereof or unless renewed as hereinafter
provided (such period of employment together with any extension thereto
hereinafter being called the "Employment Period”).  This Agreement shall be
automatically renewed for successive three (3) year periods after the initial
Termination Date unless written notice of refusal to renew is given by one party
to the other at least 180 days prior to the Initial Termination Date or the
expiration date of any renewal period.  In the event of a change in control as
defined in the Company’s 10-K/A filing of April 30, 2010, the term of this
agreement shall automatically be extended for three additional years.


3.       Compensation. (a) As compensation for the services to be performed
hereunder, the Company shall pay to the Employee a salary (the "Salary"), as
hereinafter provided, payable at such times as salaries of other senior
executives of the company are paid but no less frequently than monthly.  The
Salary shall be at a rate of Five Hundred Thousand dollars ($500,000) per year
(the "Base Salary"), which shall be subject to cost-of-living adjustments, as
provided in the succeeding subsection (b).

 
1

--------------------------------------------------------------------------------

 

(b)         The Salary shall consist of the Base Salary, increased  as provided
in this subsection.  On January 1, 2011, and on January 1 of each succeeding
calendar year during the Employment Period, the Base Rate shall be increased by
a percentage equal to the greater of the percentage average increase in the
Bureau of Labor Statistics "Consumer Price Index — U.S. City Average — All
Items" from the December 31st of the preceding year to January 1st of the
preceding year or a universal, non-discriminatory Cost Of Living salary
adjustment as approved by the Compensation Committee.


(c)         For each calendar year (or part thereof) during which the Agreement
is in effect, the Employee shall be eligible to be paid the following bonuses:


(i)         a performance bonus in an amount up to twenty-five percent (25%) of
his current Base Salary as then in effect, in the sole discretion of the
Compensation Committee of the Board of Directors based on the Employee's
performance and/or the Company's operating results for such year; and


(ii)        an incentive bonus in an amount equal to Two and One Half ( 2.5%)
percent of the Gross Proceeds paid to the Company to the Company as a result of
sales of  Alferon N Injection®, Alferon® LDO, Ampligen or other Company
products,  or from any   joint ventures or corporate partnering arrangements . 
For purposes herein, Gross Proceeds shall mean those cash amounts paid to the
Company by the other parties to the joint -venture or corporate partnering
arrangement, but shall not include (i) any amounts paid to the Company as
reimbursement of expenses incurred; and (iii) any amounts paid to the Company in
consideration for the Company's assets (i.e, plant, property, equipment,
investments, etc), equity or other securities.  After the termination of this
Agreement, for any reason, the Employee shall be entitled to receive     the
incentive bonus provided for in this subsection 3(c)(ii) based upon Gross
Proceeds received by the Company during the 3 year period commencing on the
termination of this Agreement with respect to any joint ventures or corporate
partnering arrangements entered into by the Company during the term of this
Agreement. Furthermore, Employee shall be entitled to a 5% bonus related to any
sale of the Company, or any sale of a substantial portion of Company assets not
in the ordinary course of its business. The aggregate incentive bonus hereunder
as set forth above shall be capped not to exceed $5,000,000 annually.


The performance bonus shall be eligible to be paid in cash within 90 days of the
close of the calendar year.  The incentive bonus shall be paid in cash within 90
days of the receipt of the Gross Proceeds by the Company.


(d)        The Employee is  hereby granted non-qualified stock options as
additional compensation for the services to be performed hereunder, the Company
shall issue to the Employee,  non-qualified annual options valid for a ten year
period to purchase 500,000 shares of the Company common stock with an exercise
price equal to 110% of the closing price of the Company stock on the NYSE/ Amex
on June 10, 2010, the effective trading date  immediately preceding the date
this agreement was effectively approved by the Board of Directors.  For future
years of this agreement, a similar option shall be awarded on July 15th of each
year thereafter based upon an exercise price equal to 110% of the closing price
of the Company stock on the NYSE Amex on the effective trading date immediately
preceding the date of the grant,  for each respective year for which Dr. Carter
remains an active employee at that date. .


(e)        Notwithstanding any provision of this Agreement to the contrary, if
the Employee is considered a “specified employee” as defined in the Internal
Revenue Code section 409A regulations upon his “separation from service” (as
defined in the section 409A regulations), the provisions of this section shall
govern all distributions of deferred compensation hereunder that are subject to
Internal Revenue Code section 409A.  Benefit distributions that are made due to
a “separation from service” occurring while the Employee is a “specified
employee” shall not be made during the first six (6) months following
“separation from service”.  Rather, any distribution which would otherwise be
paid to the Employee during such period shall be accumulated and paid to the
Employee in a lump sum on the first day of the seventh month following the
“separation from service”.  All subsequent distributions shall be paid in the
manner specified. 

 
2

--------------------------------------------------------------------------------

 

4.         Fringe Benefits.  During the Employment Period, the Employee shall be
entitled to receive such fringe benefits as shall be applicable from time to
time to the Company's executives generally, including but not limited to such
401(k), vacation, group life and health insurance, and disability benefit plans
as may be maintained by the Company from time to time.  Additionally, during the
Employment Period, the Company shall pay, for the benefit of the Employee, the
premiums for a disability insurance policy in the face amount of $500,000 and
the premiums for term life insurance policies in the aggregate face amount of
$6,000,000 insuring the life of the Employee, with the Employee having the right
to designate the beneficiary or beneficiaries thereof.


5.         Termination. (a) The Company may discharge the Employee for cause at
any time as provided herein, for purposes hereof, “cause” shall mean the willful
engaging by Employee in illegal conduct or gross misconduct or gross violation
of the Company’s Code of Ethics And Business Conduct for Officers which is
demonstrably and materially injurious to the Company. For purposes of this
Agreement, no act, or failure to act, on Employee's part shall be deemed
"willful" unless done intentionally by Employee  and not in good faith and
without reasonable belief that Employee's action or omission was in the best
interest of the Company.  Notwithstanding the foregoing, Employee shall not be
deemed to have been terminated for Cause unless and until the Company delivers
to Employee a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the directors of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to Employee and an
opportunity for Employee, together with counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Employee was guilty of
conduct set forth above and specifying the particulars thereof in detail.


(b)         The employment of the Employee shall terminate upon the death or
disability of the Employee.  For purposes of this subsection (b), “disability”
shall mean the inability of the Employee effectively to carry out substantially
all of his duties hereunder by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
for a continuous period of not less than twelve (12) months.


(c)         The Employee shall have the right to terminate this Agreement upon
not less than thirty (30) days, prior written notice of termination.


6.         Effect of Termination. (a)       In the event that the Employees
employment is terminated for "cause" pursuant to subsection 5(a) , the Company
shall pay to the Employee, at the time of such termination, only the
compensation and benefits otherwise due and payable to him under Sections 3 and
4 through the last day of his actual employment by the Company.


(b)         In the event that the Employee is terminated at any time without
"cause", as defined in subsection 5(a), the Company shall pay to the Employee,
at the time of such termination, the compensation and benefits otherwise due and
payable to him under Sections 3 and 4 through the last day of the then current
term of this Agreement.


(c)         In the event the Employee's employment is terminated at his election
pursuant to subsection 5(c) or  due to his death or disability pursuant to 5(b),
the Company shall pay to the Employee, at the time of such termination,  the
Base Salary and applicable benefits otherwise due and payable to him under
Sections 3 and 4 through the last day of the month in which such termination
occurs and for an additional twelve month period.

 
3

--------------------------------------------------------------------------------

 

(d)        Upon termination of Employee's employment, with or without cause, in
accordance with the terms hereof, Employee shall resign from the Company's Board
of Directors.


7.         Employee's Representations and Warranties.  The Employee hereby
represents and warrants to the Company that he has the right to enter into this
Agreement, and his execution, delivery and performance of this Agreement (a)
will not violate any contract to which the Employee is a party or any applicable
law or regulation nor give rise to any rights in any other person or entity and
(b) are not subject to the consent of any other person or entity.


8.         Confidentiality, Invention and Non-Compete Agreement.  The Employee
confirms his obligation to be bound by the terms of the Confidentiality,
Invention and Non-Compete Agreement attached hereto as Exhibit B, executed as of
July 1, 1993.


9.        Offices.        Dr. Carter  may conduct the business of the Company
from  a variety of locations, including but not limited to those offices of the
Chairman and CEO in Philadelphia, his home office,  and from the Retreat House
in Tavernier. The Company shall supply that equipment necessary for full
telephone, telefax and internet access at all these locations and supply a
portable computer capable of remote access while employee travels domestically
and internationally on Company business.


10.      Expenses.   The Company shall be responsible for all travel and
business entertainment expenses of Dr. Carter. The expenditures shall be as
prescribed or limited by the Company’s Travel & Expense policies and procedures.
The Company shall provide Dr. Carter with an unrestricted American Express
Platinum card and a Visa Platinum card to use for all travel, entertainment and
business related expenses of the company contemplated by this agreement.


11.       Notices.  Any notice or other communication pursuant to this Agreement
shall be in writing and shall be sent by telecopy or by certified or registered
mail addressed to the respective parties as follows:


(i)      If to the Company, to:
HEMISPHERX BIOPHARMA, INC.
One Penn Center
1617 JFK Boulevard, Suite 660
Philadelphia, Pennsylvania 19103
Telecopier No.: (215) 988-1739
Attention: Thomas K. Equels
General Counsel, Secretary, Executive Vice Chairman


(ii)     If to the Employee, to:
Dr. William A. Carter, M.D.
HEMISPHERX BIOPHARMA, INC.
One Penn Center
1617 JFK Boulevard, Suite 660
Philadelphia, Pennsylvania 19103
Telecopier No.: (215) 988-1739


or to such other address as the parties shall have designated by notice to the
other parties given in accordance with this section.  Any notice or other
communication shall be deemed to have been duly given if personally delivered or
mailed via registered or certified mail, postage prepaid, return receipt
requested, or, if sent by telecopy, when confirmed.

 
4

--------------------------------------------------------------------------------

 

12.       Survival.  Notwithstanding anything in section 2 hereof to the
contrary, the Confidentiality, Invention and Non-Compete Agreement shall survive
any termination of this Agreement or any termination of the Employee's services.


13.       Modification.  No modification or waiver of this Agreement or any
provision hereof shall be binding upon the party against whom enforcement of
such modification or waiver is sought unless it is made in writing and signed by
or on behalf of both parties hereto.


14.       Miscellaneous. (a) This Agreement shall be subject to and construed in
accordance with the laws of the State of Florida. Furthermore, the parties
acknowledge that the Company has had independent counsel representing it in this
matter.


(b)        The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate and be construed as a waiver or a
continuing waiver by that party of the same or any subsequent breach of any
provision of this Agreement by the other party.


(c)        If any provisions of this Agreement or the application thereof to any
person or circumstance shall be determined by an arbitrator (or panel or
arbitrators) or any court of competent jurisdiction to be invalid or
unenforceable to any extent, the remainder hereof, or the application of such
provision to persons or circumstances other than those as to which it is so
determined to be invalid or unenforceable, shall not - be affected thereby, and
each provision hereof shall be valid and shall be enforced to the fullest extent
permitted by law.


(d)        This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective heirs, executors and administrators,
successors and assigns.


(e) This Agreement shall not be assignable in whole or in part by either party,
except that the Company may assign this Agreement to and it shall be binding
upon any subsidiary or affiliate of the Company or any person, firm or
corporation with which the Company may be merged or consolidated or which may
acquire all or substantially all of the assets of the Company.


(f) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code and accompanying Treasury Regulations and guidance and any
ambiguous provision shall be construed and administered in a manner that is
compliant with or exempt from the application of Code section 409A. If any
provision of this Agreement would cause the Employee to incur any additional tax
or interest under Code section 409A, the Company shall, to the extent permitted
under 409A and after consulting with the Employee, reform such provision to
comply with 409A.  The Agreement shall be administered in compliance with
Section 409A of the Internal Revenue Code and regulations issued there under to
the extent they are applicable.


IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto as of
the date of July 15, 2010.


HEMISPHERX BIOPHARMA, INC.


By:
/s/ Thomas K. Equels
 
Thomas K. Equels, Secretary
   
By:
/s/ William A. Carter
 
Dr. William A. Carter


 
5

--------------------------------------------------------------------------------

 